By the Court.

"It appears absolutely certain, from the “ evidence offered, that the prisoner is one of those gang “ of counterfeiters and venders of counterfeit money, that “Infest the city with loads of spurious paper : he employ- “ ed a young artless girl, to whom he was paying his addresses at the very time, to assist him in his criminal “pursuits, and who is ruined, by his arts.”
The jury found him guilty, without leaving the box. During the examination of the prosecutor, Price, offered to read his examination taken before the committing magistrate, declaring he varied in his testimony before the court and jury from that detailed in the examination.
By the Court
“You may ask the prosecutor any “ question you choose, to show a variance between the “ examination taken before the police and his testimony “ before the jury, but you have no right to read his exam- “ ination for that purpose.”-